DETAILED ACTION

1. It is hereby acknowledged that 17/172249 the following papers have been received and placed of record in the file: Amendment date 02/24/22.   

2.	 Claims 1-20 are presented for examination.  Claims 1, 8 and 15 have been amended.  

Response to Argument

3. 	Applicant’s arguments, see remarks, filed 02/24/22, with respect to the rejection(s) of claim(s) 1-20 upon further consideration, a new ground(s) of rejection is made (Please see below). 




Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #103 R2-1812673 Gothenburg, Sweden, 20th - 24th August 2018 referred to as 3GPP in view of   3GPP TSG-RAN WG2 #103 R2-1811844 referred to as 3GPP2nd in further view of  (WO2019212249)  referred to as Hong



Regarding claim 1, 3GPP teaches a communication method, comprising: determining, by a first node of a relay system having a source node and a target node,(see 3GPP Fig.2, 3)  a service provided by the source node to be handed over from the source node to the target node; (see 3GPP section 2.2, 2.3  explains handover procedure, Fig. 2 and 3)and storing, by the first node, data buffered in at least one first entity being a radio link control (RLC) entity or an adaptation layer entity.  (see 3GPP 2.4 explains multi-hop RLC ARQ in IAB, and ,  further explains transfer buffer data from source node to target, further explains ignore or discard those data in transfer in those two IAB-nodes(which also  can explain buffering))  
While it can be understood 3GPP has RLC entity (see section 2.4) 3GPP2nd is however introduced to further explain a RLC entity (see section 2.2 and 2.3 explains RLC entity for re-establishment, further explains handover) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include 3GPP2nd .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention for lossless delivery (see section 2.0)  
3GPP does not explicitly disclose these limitations however is Hong is introduced to teach determining, by the first node, a triggering event, wherein the triggering event is used by the first node to trigger a terminal device that performs data transmission through the first node to perform packet data convergence protocol (PDCP) data retransmission; (see Hong Fig, 7 and 12, page 10 section method for allowing UE to continuously transmit PDCP status report in PDCP entity and perform retransmission at base station,  explains donor base station , when the terminal receies PDCP status reporting for the radio bearer, information for instructing the PDCP entity of the terminal to retransmit unreceived PDCP PDUs(orSDUs)…;Page 12 section retransmitting lost packets when receiving PDCP status report from PDCP entity of UE,  explains a radio bearer for AM DRBs or lossless data transmission of a terminal connected via an IAB by a donner base station, when a PDCP status report is received in downlink….PDCP status reports and PDCP data retransmission by persistent or any new trigger… ; also see Page 8 section NR (New Radio Based multi-hop relay which also explains retransmission)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hong method for data processing through relay node and apparatus.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further reduce issues dealing with transmission delay (see page 3 paragraph [0003], page 7 paragraph[0007])  

Regarding claim 2, 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein determining that a parent node of the first node is to be handed over from the source node to the target node comprises: when receiving a handover command or detecting a radio link failure (RLF), (See 3GPP  2.2 and 2.3 )  determining, by the first node, that the parent node of the first node is to be handed over from the source node to the target node, wherein the handover command is used to indicate the first node to be handed over to the target node.   (See 3GPP 2.2 and 2.3, 3GPP2nd  section 2 explains handover or reestablishment)  

Regarding 3, 3GPP taught the method of the method of claim 1, as described above.  The modified 3GPP further teaches further comprising: re-establishing, resetting, or releasing, by the first node, a lower-layer protocol entity of the first entity.  (see 3GPP 2.2  & 2.3, 3GPP2nd section 2 explains re-connect and reestablishment )

Regarding 4, 3GPP taught the method of the method of claim 1, as described above.  The modified 3GPP further teaches wherein before storing the data buffered in at least one first entity, the method further comprises: receiving, by the first node, indication information, wherein the indication information is used to indicate the first node to store the data buffered in the at least one first entity. (See 3GPP 2.2 and 2.3 explains data to determine transfer buffer, 3GPP2nd  explains rlc entity and  pdu buffered)  

Regarding 5, 3GPP taught the method of claim 4, as described above.  The modified 3GPP further teaches wherein the indication information is received from a donor base station.  (See 3GPP 2.2 and 2.3, 3GPP2nd 2.3 explains  Donor gNB to bufefer PDCP PDUs  )  

Regarding 6, 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein the data buffered in the first entity comprises at least one of: an RLC service data unit (SDU), an RLC SDU segment, an RLC protocol data unit (PDU).  (See 3GPP 2.2 and 2.3, 3GPP2nd explains RLC entity , further explains RLC entity need to be re-established )  

Regarding 7, 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein storing the data buffered in at least one first entity comprises: storing or resetting a state variable of the at least one first entity.  (See 3GPP 2.2 and 2.3, 3GPP2nd  explains RLC entity and status )  

Regarding 8, 3GPP teaches a communications apparatus, comprising: a processor to determine that the apparatus is to be handed over from a source node of a relay system to a target node of the relay system; (see 3GPP section 2.2, 2.3  explains handover procedure, Fig. 2 and 3))   and store data buffered in at least one first entity being a radio link control (RLC) entity or an adaptation layer entity.  (see 3GPP 2.4 explains multi-hop RLC ARQ in IAB, and ,  further explains transfer buffer data from source node to target, further explains ignore or discard those data in transfer in those two IAB-nodes(which also  can explain buffering)
While it can be understood 3GPP has RLC entity (see section 2.4) 3GPP2nd is however introduced to further explain a RLC entity (see section 2.2 and 2.3 explains RLC entity for re-establishment, further explains handover) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include 3GPP2nd .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention for lossless delivery (see section 2.0)  
3GPP does not explicitly disclose these limitations however is Hong is introduced to teach determining, by the first node, a triggering event, wherein the triggering event is used by the first node to trigger a terminal device that performs data transmission through the first node to perform packet data convergence protocol (PDCP) data retransmission; (see Hong Fig, 7 and 12, section method for allowing UE to continuously transmit PDCP status report in PDCP entity and perform retransmission at base station,  explains donor base station , when the terminal receies PDCP status reporting for the radio bearer, information for instructing the PDCP entity of the terminal to retransmit unreceived PDCP PDUs(orSDUs)…;section retransmitting lost packets when receiving PDCP status report from PDCP entity of UE,  explains a radio bearer for AM DRBs or lossless data transmission of a terminal connected via an IAB by a donner base station, when a PDCP status report is received in downlink….PDCP status reports and PDCP data retransmission by persistent or any new trigger… ; also see section NR (New Radio Based multi-hop relay which also explains retransmission)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hong method for data processing through relay node and apparatus.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further reduce issues dealing with transmission delay (see page 3 paragraph [0003], page 7 paragraph[0007])  

Regarding  9,  3GPP taught the apparatus of claim 8, as described above.  The modified 3GPP further teaches further comprising a transceiver; and the processor is further to: when the transceiver receives a handover command or detects a radio link failure (RLF), determine that a parent node of the apparatus is to be handed over from the source node to the target node, wherein the handover command is used to indicate the apparatus to be handed over to the target node.     (See 3GPP 2.2 and 2.3, 3GPP2nd  section 2 explains handover or reestablishment)  

Regarding 10, 3GPP taught the apparatus the apparatus of claim 8, as described above.  The modified 3GPP further teaches wherein the processor is further to: re-establish, reset, or release a lower-layer protocol entity of the first entity.   (see 3GPP 2.2  & 2.3, 3GPP2nd section 2 explains re-connect and reestablishment )

Regarding 11. 3GPP taught the apparatus of claim 8, as described above.  The modified 3GPP further teaches wherein the transceiver is further to: receive indication information used to indicate the apparatus to store the data buffered in the at least one first entity.   (See 3GPP 2.2 and 2.3, 3GPP2nd 2.3 explains  Donor gNB to bufefer PDCP PDUs and  )  

Regarding 12, 3GPP taught the apparatus of claim 11, as described above.  The modified 3GPP further teaches wherein the indication information is received from a donor base station.  (See 3GPP 2.2 and 2.3, 3GPP2nd 2.3 explains  Donor gNB to bufefer PDCP PDUs )  

Regarding 13, 3GPP taught the apparatus of claim 8, as described above.  The modified 3GPP further teaches wherein the data buffered in the first entity comprises at least one of: an RLC service data unit (SDU), an RLC SDU segment, an RLC protocol data unit (PDU).  (See 3GPP 2.2 and 2.3, 3GPP2nd explains RLC entity , further explains RLC entity need to be re-established )  

Regarding 14, 3GPP taught the apparatus of claim 8, as described above.  The modified 3GPP further teaches wherein when storing the data buffered in the at least one first entity, the processor is further to: store or reset a state variable of the at least one first entity.   (See 3GPP 2.2 and 2.3, 3GPP2nd  explains RLC entity and status )  

Regarding 15, 3GPP teaches a communications apparatus, comprising: a processor, and 36a memory coupled to the processor, and having processor-executable instructions stored thereon, which when executed by the processor, cause the processor to: determine that the communications apparatus is to be handed over from a source node to a target node,  (see 3GPP section 2.2, 2.3  explains handover procedure, Fig. 2 and 3)   and store data buffered in at least one first entity being a radio link control (RLC) entity or an adaptation layer entity of the communications apparatus.   .  (see 3GPP 2.4 explains multi-hop RLC ARQ in IAB, and ,  further explains transfer buffer data from source node to target, further explains ignore or discard those data in transfer in those two IAB-nodes(which also  can explain buffering))  
While it can be understood 3GPP has RLC entity (see section 2.4) 3GPP2nd is however introduced to further explain a RLC entity (see section 2.2 and 2.3 explains RLC entity for re-establishment, further explains handover) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include 3GPP2nd .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention for lossless delivery (see section 2.0)  
3GPP does not explicitly disclose these limitations however is Hong is introduced to teach determining, by the first node, a triggering event, wherein the triggering event is used by the first node to trigger a terminal device that performs data transmission through the first node to perform packet data convergence protocol (PDCP) data retransmission; (see Hong Fig, 7 and 12, section method for allowing UE to continuously transmit PDCP status report in PDCP entity and perform retransmission at base station,  explains donor base station , when the terminal receies PDCP status reporting for the radio bearer, information for instructing the PDCP entity of the terminal to retransmit unreceived PDCP PDUs(orSDUs)…;section retransmitting lost packets when receiving PDCP status report from PDCP entity of UE,  explains a radio bearer for AM DRBs or lossless data transmission of a terminal connected via an IAB by a donner base station, when a PDCP status report is received in downlink….PDCP status reports and PDCP data retransmission by persistent or any new trigger… ; also see section NR (New Radio Based multi-hop relay which also explains retransmission)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Hong method for data processing through relay node and apparatus.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further reduce issues dealing with transmission delay (see page 3 paragraph [0003], page 7 paragraph[0007])  


Regarding 16, 3GPP taught the  apparatus of claim 15,  as described above.  The modified 3GPP further teaches wherein the processor is further to receive a handover command or detect a radio link failure (RLF); and determine that a parent node of the apparatus is to be handed over from the source node to the target node, wherein the handover command is used to indicate the apparatus to be handed over to the target node.   (See 3GPP 2.2 and 2.3, 3GPP2nd  section 2 explains handover or reestablishment)  

Regarding 17, 3GPP taught the apparatus of claim 15, wherein the processor is further to: re-establish, reset, or release a lower-layer protocol entity of the first entity.  (see 3GPP 2.2  & 2.3, 3GPP2nd section 2 explains re-connect and reestablishment )

Regarding 18  3GPP taught the apparatus of claim 15, as described above.  The modified 3GPP further teaches wherein the processor is further to: receive indication information used to indicate the apparatus to store the data buffered in the at least one first entity.  (See 3GPP 2.2 and 2.3 explains data to determine transfer buffer, 3GPP2nd  explains rlc entity and  pdu buffered)  

Regarding 19, 3GPP taught the apparatus of claim 18, as described above.  The modified 3GPP further teaches wherein the indication information is received from a donor base station.  (See 3GPP 2.2 and 2.3, 3GPP2nd 2.3 explains  Donor gNB to bufefer PDCP PDUs  )  

Regarding 20, 3GPP taught the apparatus of claim 15, as described above.  The modified 3GPP further teaches wherein the data buffered in the first entity comprises at least one of: an RLC service data unit (SDU), an RLC SDU segment, an RLC protocol data unit (PDU).  (See 3GPP 2.2 and 2.3, 3GPP2nd explains RLC entity , further explains RLC entity need to be re-established )  

			
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD A SMARTH/Primary Examiner, Art Unit 2478